IN THE
            ARIZONA COURT OF APPEALS
                             DIVISION ONE


                             In the Matter of:

                VALERIA CORTEZ, Applicant/Appellant.


                          No. 1 CA-CV 19-0266
                            FILED 12-3-2019


            Appeal from the Superior Court in Yuma County
                       No. S1400CV201900124
             The Honorable Lawrence C. Kenworthy, Judge

                    REVERSED AND REMANDED


                               COUNSEL

ACLU Foundation of Arizona, Phoenix
By Molly Patricia Brizgys
Co-Counsel for Appellant

Southern Arizona Gender Alliance, Inc., Tucson
By Abigail Jensen
Co-Counsel for Appellant


                               OPINION

Judge David D. Weinzweig delivered the opinion of the Court, in which
Presiding Judge Randall M. Howe and Judge Maurice Portley1 joined.




1      The Honorable Maurice Portley, Retired Judge of the Court of
Appeals, Division One, has been authorized to sit in this matter pursuant
to Article 6, Section 3, of the Arizona Constitution.
                              IN RE: V. CORTEZ
                             Opinion of the Court

W E I N Z W E I G, Judge:

¶1           This case requires us to decide whether an applicant must
show good cause to change names under A.R.S. § 12-601. The superior
court here summarily denied—with prejudice—Valeria Cortez’s
application to change names for lack of good cause. We reverse and
remand because good cause is not required under the statute.

              FACTS AND PROCEDURAL BACKGROUND

¶2           Cortez completed, signed and filed an Application for
Change of Name for an Adult in the Yuma County Superior Court, wanting
to change his name from “Valeria Stephany Cortez” to “Sebastian Tomas
Valentine.” Yuma County supplied the four-page form.

¶3            The form directed Cortez to provide his current name,
requested name and other names he has used. By marking five boxes on
the form, Cortez swore “[u]nder penalty of perjury” that he (1) wanted a
name change “solely for [his] benefit and in [his] best interests,” (2)
understood the name change would “not release [him] from any obligations
incurred or harm any rights of property or action in any previous name,”
(3) did not request the name change “for the purpose of committing or
furthering any offense of theft, forgery, fraud, perjury, organized crime or
terrorism or any other offense involving false statements,” (4) had never
been convicted of a felony, and (5) faced no pending criminal charges.
Beyond that, the form asked Cortez to explain why he “request[ed] this
name change.” His hand-written answer explained: “I am transitioning
and want my documents to match my identity.”

¶4            Six days later, the superior court denied Cortez’s application
“with prejudice” for “fail[ure] to show good cause.” The court held no
hearing and supplied no explanation. Cortez timely appealed. We have
jurisdiction pursuant to A.R.S. §§ 12-120.21(A)(1) and 12-2101(A)(1).

                                DISCUSSION

¶5            We review the superior court’s denial of a name change
application for abuse of discretion, Pizziconi v. Yarbrough, 177 Ariz. 422, 426
(App. 1993), but we review de novo the court’s interpretation and
application of the statute, In re Estate of Wyatt, 235 Ariz. 138, 139, ¶ 5 (2014).
A court “may be regarded as having abused [its] discretion” when it
“commits an ‘error of law[] in the process of reaching [a] discretionary
conclusion.’” Twin City Fire Ins. Co. v. Burke, 204 Ariz. 251, 254 ¶ 10 (2003).



                                        2
                             IN RE: V. CORTEZ
                            Opinion of the Court

¶6           A.R.S. § 12-601 sets forth the discrete requirements and
procedure for “person[s] who desire[] to change [their] name and to adopt
another name[.]” A movant must file an application in the county of
residence and state the “reasons for the change of name and the name the
person wishes to adopt.” A.R.S. § 12-601(A).

¶7            The statute lists various “criteria” the “court shall consider”
in determining whether to grant the application, including whether the
movant (1) has a felony conviction or faces felony charges, (2) is knowingly
changing his name to commit or “further[] the commission of” various
criminal offenses, including those “involving false statements,” and (3)
seeks a name change “solely for [the movant’s] best interest.” A.R.S. § 12-
601(C)(1)-(4). The movant must provide the court with this information
“under penalty of perjury.” Id. (C).            The movant must further
“acknowledge[]” that the proposed name change “will not release [the
movant] from any obligations incurred or harm any rights of property or
actions in the original name.” Id. (C)(5). Based on these criteria, the court
“may enter judgment that the adopted name of the party be substituted for
the original name.” Id. (A).

¶8            Cortez contends the superior court misinterpreted and
misapplied A.R.S. § 12-601 to require that applicants show good cause to
change their names.2 We agree. “[T]he best and most reliable index of a
statute’s meaning is its language and, when the language is clear and
unequivocal, it is determinative of the statute’s construction.” State v.
Hansen, 215 Ariz. 287, 289, ¶ 7 (2007). The statute has no good cause
requirement. See Padilla v. Indus. Comm’n, 113 Ariz. 104, 106 (1976) (“[W]hat
the Legislature means, it will say.”). “We decline to judicially graft that
requirement onto a statute without terms requiring it.” See Williams v.
Williams, 228 Ariz. 160, 166, ¶ 20 (App. 2011).

¶9            Cortez supplied the information required under the statute
and navigated the required procedure. Indeed, he used the County’s form
application—he answered its questions, signed its oath and filed the
completed product in its court. The application raised no concern that
Cortez wanted to change his name for any fraudulent or criminal purposes.
See Malone v. Sullivan, 124 Ariz. 469, 470 (1980) (the legislature enacted the

2      Cortez also pressed two constitutional challenges to the court’s
order, but we need not reach them to resolve the appeal. See State v.
Korzuch, 186 Ariz. 190, 195 (1996) (“[W]e should resolve cases on non-
constitutional grounds in all cases where it is possible and prudent to do
so.”).


                                      3
                            IN RE: V. CORTEZ
                           Opinion of the Court

name-change statute “in aid of the common law rule that absent fraud or
improper motive, a person may adopt any name he or she wishes.”).

¶10           And we reject any argument that the court properly denied
Cortez’s application based on his gender-transition rationale. At bottom,
whether framed as a question of “good cause” or “best interest,” the statute
does not permit the superior court to deny a person’s name-change request
only because the person wants the new name to reflect a gender transition.
See In re Brown, 770 S.E.2d 494, 497 (Va. 2015) (gender transition affords “a
valid basis for changing one’s name.”).

                              CONCLUSION

¶11           We reverse the superior court’s order denying Cortez’s
application for change of name and direct that court to grant the application
on remand.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4